--------------------------------------------------------------------------------

Exhibit 10.17




AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (this “Amendment”) is entered into as of
February 5, 2008 (the “Effective Date”) by and between Grande Communications
Networks, Inc., a Delaware corporation (the “Company”), and W.K.L. “Scott”
Ferguson, Jr. (the “Executive”).


WHEREAS, the Company and the Executive entered into an Employment Agreement (the
“Agreement”) as of June 28, 2006; and


WHEREAS, the Company and the Executive wish to amend the Agreement to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (“Code”), and
to clarify the health care coverage provisions.


NOW, THEREFORE, the parties agree as follows:


1.
The Agreement is amended by deleting the fifth sentence in Section 4 in its
entirety, and replacing it with the following:



“Annual bonuses shall be payable to the Executive by the 15th day of the third
month after the end of the applicable Bonus Period.”


2.
The Agreement is amended by deleting the seventh sentence in Section 4 in its
entirety, and replacing it with the following:



“Any such additional discretionary bonus shall be payable to the Executive by
the 15th day of the third month after the end of the applicable Bonus Period.”


3.
The Agreement is amended by deleting Section 9(b)(3) of the Agreement in its
entirety and replacing it with the following:



“(3)           The Executive may terminate his employment in the event that the
Company: (a) materially diminishes Executive’s duties and responsibilities under
this Agreement; (b) materially relocates the office that the Executive is to
work outside of the Austin/San Antonio Corridor, Texas area, (c) strips
Executive without Cause of his title as Chief Operating Officer, provided such
action either materially changes the authority, duties and responsibilities of
the supervisor to which the Executive reports or materially reduces the budget
over which the Executive has control, or (d) materially reduces Executive’s Base
Salary without Cause (each of the foregoing events described in the foregoing
clauses (a) – (d) of this paragraph is a “Good Reason
Termination”).  Notwithstanding the above, the Executive’s termination of his
employment will only be considered a Good Reason Termination if: (i) the
Executive provides the Company with written notice of the occurrence of the
event giving rise to a Good Reason Termination within ninety (90) days of such
occurrence, (ii) the Company fails to remedy the condition caused by such event
within thirty (30) days of receiving notice of the occurrence of such event from
Executive, and (iii) following the failure of the Company to remedy such
condition within thirty (30) days, the Executive provides sixty (60) days notice
of his intent to terminate employment, with such notice being provided no later
than one (1) year following the occurrence of the event giving rise to the Good
Reason Termination. The Company reserves the right to relieve the Executive of
his duties any time during the 60-day period following the date on which it
receives notice from Executive of his intent to terminate employment as
described in clause (iii) above without affecting his right to compensation,
Severance Pay, Benefit Continuation and other benefits during this notice
period.”

 
1

--------------------------------------------------------------------------------

 

4.
The Agreement is amended by deleting the sixth sentence of Section 9(b)(5) in
its entirety and replacing it with the following:



“The Company will continue to pay the costs of insurance and health coverage at
the same level as the Company pays the costs of the Executive’s then current
insurance and health care coverage provided for in Section 5 until the earlier
to occur of (i) the termination of the Severance Period or (ii) the date that
Executive begins receiving equivalent benefits from his next full time employer,
and upon the occurrence of such earlier event, the Company shall discontinue any
payment towards Executive’s insurance and  health care coverage, and the costs
associated with available continuing coverage under the Company’s insurance and
health plans, if any, will be the sole responsibility of the Executive (“Benefit
Continuation”).”


5.
The Agreement is amended by adding this new Section 9(b)(6):



“(6)           To the extent that the Severance Pay provided under Section
9(b)(5) exceeds two times the lesser of (a) the sum of the Executive’s annual
compensation (as defined in Treas. Reg. §1.415-2(d)) for services provided to
the Company as an employee and the Executive’s net earnings from self-employment
(as defined in Code §1402(a)) for services provided to the Company as an
independent contractor, if any, each for the calendar year preceding the
calendar year in which the termination occurs or (b) the maximum amount of
compensation that can be taken into account for qualified plan purposes pursuant
to Internal Revenue Code §401(a)(17) for such year, such excess amount of
Severance Pay will not begin sooner than the date that is six (6) months
following the date of termination.  In the event of a delay in payment provided
under this Section 9(b)(6), the Company, at its sole discretion, may (i) on the
first day of the seventh month following such termination, pay Executive in a
lump sum all amounts that would have been paid under Section 9(b)(5) if such
six-month delay had not occurred or (ii) delay all payments under Section
9(b)(5)  for a period of six months.

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
to be effective as of the Effective Date.



 
COMPANY:
           
GRANDE COMMUNICATIONS NETWORKS, INC.
                   
By:
/s/ Roy H. Chestnutt
   
Its:
President, Chief Executive Officer and Chairman of the Board
                 
EXECUTIVE:
                 
/s/ W.K.L. (“Scott”) Ferguson, Jr.
   
W.K.L. (“SCOTT”) FERGUSON, JR.
 



 
3

--------------------------------------------------------------------------------